The opinion of the court was delivered May 26, by
Coulter, J.
This case is ruled by Sallade v. James, 6 Barr 144, and Bear v. Bitzer decided at this term. The circumstance of Levi W. Groff being a cropper makes no difference in the application of the law to the case, because it has been ruled by this court that the 119th section of the act of 1836 is not imperative on the purchaser at sheriff’s sale, inasmuch as he claims by a title paramount to the tenant’s right. In this case, however, the cropper or tenant cut and carried away the whole crop, and claimed it because he had paid the rent in advance; thus disavowing the act of Assembly as for his benefit. But his lease being after the judgment and levy, and there being no severance by a sale, the purchaser’s right was absolute.
Judgment affirmed.